Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number 16/608555 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald Kamis on 06 December 2021.
The application has been amended as follows: 
The claims have been amended as follows:

heavy chain domain.

Claim 7. A multispecific polypeptide comprising the antibody or the functional fragment thereof according to claim 1 and at least a second[[ polypeptide]] binding domain or a fragment thereof with specificity for a target different from CD3.

Claim 9. (Canceled)

Claim 17. (Canceled)

Claim 18. (Canceled)

Claim 19. A method of treating a disease, comprising the step of administering the multispecific polypeptide of claim 7 to a patient in need thereof, wherein the disease is inflammatory disease, autoimmune disease or cancer, and wherein the second binding domain or the fragment thereof is specific for IL23R or tumor associated antigen (TAA), respectively.

Claim 20. (Canceled)

wherein the disease is inflammatory disease, autoimmune disease or cancer, and wherein the second binding domain or the fragment thereof is specific for IL23R or tumor associated antigen (TAA), respectively.

Conclusion
Claims 1-8, 11-16, 19 and 21 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643          

/Brad Duffy/Primary Examiner, Art Unit 1643